EXHIBIT 99.1 NEWS RELEASE FOR IMMEDIATE RELEASE CONTACT: THOMAS H. POHLMAN PRESIDENT OR JOHN P. NELSON VICE PRESIDENT & CFO (515) 232-6251 OCTOBER 15, 2010 AMES NATIONAL CORPORATION ANNOUNCES 2 Third Quarter 2010 Results: For the quarter ended September 30, 2010, net income for Ames National Corporation (the Company) totaled $3,551,000, or $0.38 per share, compared to $2,574,000, or $0.27 per share, for the same period in 2009.Net income increased primarily due to lower other real estate owned costs, provision for loan losses and deposit interest expense which declined $1,005,000, $561,000 and $513,000, respectively, offset in part by lower security gains of $581,000.The decline in other real estate owned costs was due to impairment charges in 2009, with no impairment charges in 2010. For the quarter ended September 30, 2010, net interest income increased $411,000, or 5.8%, compared to the same period in 2009.This increase is primarily due to lower interest expense on deposit balances as interest rates have fallen more quickly on deposits and other borrowing liabilities than on the Company’s earning assets.The Company’s net interest margin was 3.82% for the quarter ended September 30, 2010 compared to 3.75% for the quarter ended September 30, 2009. The provision for loan losses was $74,000 for the third quarter of 2010 compared to $635,000 for the same period in 2009.Net charge-offs for the quarter ended September 30, 2010 were $353,000 compared to $23,000 for the same period in 2009. Non-interest income for the third quarter of 2010 totaled $1,843,000 as compared to $2,370,000 for the same period in 2009.The lower non-interest income related to decreased securities gains, offset in part by an increase in trust department income. Non-interest expense for the third quarter of 2010 totaled $4,505,000 compared to $5,518,000 recorded in the same period in 2009.The lower non-interest expense can be mainly attributed to lower other real estate costs.The efficiency ratio for the third quarter of 2010 was 48.14%, compared to 58.25% for the same period in 2009. Nine Months 2010 Results: For the nine months ended September 30, 2010, net income for the Company totaled $9,947,000, or $1.05 per share, compared to $7,424,000, or $0.79 per share, for the same period in 2009.Net income increased primarily due to lower other real estate owned costs, interest expense, provision for loan losses and FDIC insurance assessments, offset in part by a decrease in interest income.For the nine months ended September 30, 2010, other real estate owned costs, interest expense, provision for loan losses and FDIC insurance assessments declined $2,040,000, $2,050,000, $623,000 and $523,000, respectively.The decline in other real estate owned costs was due to impairment charges in 2009, with no significant impairment charges in 2010.The reduction in the FDIC insurance assessment was due primarily to lower FDIC assessment rates in 2010 and a one-time assessment in 2009. For the nine months ended September 30, 2010, net interest income increased $781,000, or 3.6%, compared to the same period in 2009.This increase is primarily due to lower interest expense on deposit balances as interest rates have fallen more quickly on deposits and other borrowing liabilities than on the Company’s earning assets.The Company’s net interest margin was 3.78% for the nine months ended September 30, 2010 compared to 3.80% for the same period in 2009. The provision for loan losses was $568,000 for the nine months ended September 30, 2010 compared to $1,191,000 for the same period in 2009.Net charge-offs for the nine months ended September 30, 2010 were $649,000 compared to $670,000 for the same period in 2009. Non-interest income for the nine months ended September 30, 2010 totaled $5,412,000 as compared to $5,105,000 for the same period in 2009.The increase in non-interest income related to higher trust department income and security gains, offset in part by a decrease in gain on sale of loans held for sale. Non-interest expense for the nine months ended September 30, 2010 totaled $13,673,000 compared to $15,882,000 recorded in the same period in 2009.The lower non-interest expense can be mainly attributed to lower other real estate costs and FDIC insurance assessments.The efficiency ratio for the nine months ended September 30, 2010 was 49.41%, compared to 59.75% for the same period in 2009. Balance Sheet Review: As of September 30, 2010, total assets were $916,708,000, a $35,504,000 increase compared to September 30, 2009.Securities available for sale grew significantly funded primarily by a growth in deposits and a reduction in loan volume and interest bearing deposits in financial institutions. Securities available-for-sale as of September 30, 2010 increased to $437,266,000, compared to $372,917,000 as of September 30, 2009, mainly as a result of increases in U.S. government mortgage backed securities and state and political subdivisions bonds. Net loans as of September 30, 2010 decreased to $399,820,000 compared to $416,149,000 as of September 30, 2009, or 3.9%, primarily as a result of acontinued weakness in loan demand.The allowance for loan losses on September 30, 2010, totaled $7,571,000, or 1.86% of gross loans, compared to $7,652,000 or 1.81% of gross loans as of December 31, 2009 and $7,300,000 or 1.72% of gross loans as of September 30, 2009.Impaired loans as of September 30, 2010, were $6,214,000, or 1.5% of gross loans, compared to $9,188,000, or 2.2% of gross loans as of December 31, 2009 and $9,967,000, or 2.4% of gross loans as of September 30, 2009. Other real estate owned was $10,451,000 as of September 30, 2010 compared to $12,802,000 as of September 30, 2009.The net change in other real estate is primarily due to impairment write offs and sales of other real estate owned, offset in part by transfers from loan receivables.Due to potential changes in the real estate markets, it is at least reasonably possible that management’s assessments of fair value will change in the near term and that such changes could materially affect the amounts reported in the Company’s financial statements. Deposits totaled $704,937,000 on September 30, 2010, a 3.9% increase from the $678,591,000 recorded at September 30, 2009.The increase in deposits was due to a general increase of public funds, commercial and retail deposits.Also the mix of deposits has changed, as depositors have moved deposits to demand, NOW, savings and money market accounts from time deposit accounts. The Company’s stockholders’ equity represented 13.4 % of total assets as of September 30, 2010 with all of the Company’s five affiliate banks considered well-capitalized as defined by federal capital regulations.Total stockholder’s equity totaled $123,191,000 as of September 30, 2010, $112,340,000 as of December 31, 2009 and $112,924,000 as of September 30, 2009. Shareholder Information: Return on average assets was 1.54% for the quarter ended September 30, 2010, compared to 1.17% for the same period in 2009.Return on average equity was 11.72% for the quarter ended September 30, 2010, compared to the 9.38% for the same period in 2009.Return on average assets was 1.44% for the nine months ended September 30, 2010, compared to 1.14% for the same period in 2009.Return on average equity was 11.31% for the nine months ended September 30, 2010, compared to the 9.26% for the same period in 2009. The Company’s stock, which is listed on the NASDAQ Capital Market under the symbol ATLO, closed at $19.94 on September 30, 2010.During the third quarter of 2010, the price ranged from $16.61 to $20.25. Ames National Corporation affiliate Iowa banks are First National Bank, Ames; Boone Bank & Trust Co., Boone; State Bank & Trust Co., Nevada; Randall-Story State Bank, Story City; and United Bank & Trust, Marshalltown. The Private Securities Litigation Reform Act of 1995 provides the Company with the opportunity to make cautionary statements regarding forward-looking statements contained in this News Release, including forward-looking statements concerning the Company’s future financial performance and asset quality.Any forward-looking statement contained in this News Release is based on management’s current beliefs, assumptions and expectations of the Company’s future performance, taking into account all information currently available to management.These beliefs, assumptions and expectations can change as a result of many possible events or factors, not all of which are known to management.If a change occurs, the Company’s business, financial condition, liquidity, results of operations, asset quality, plans and objectives may vary materially from those expressed in the forward-looking statements.The risks and uncertainties that may affect the actual results of the Company include, but are not limited to, the following:economic conditions, particularly in the concentrated geographic area in which the Company and its affiliate banks operate; competitive products and pricing available in the marketplace; changes in credit and other risks posed by the Company’s loan and investment portfolios, including declines in commercial or residential real estate values or changes in the allowance for loan losses dictated by new market conditions or regulatory requirements; fiscal and monetary policies of the U.S. government; changes in governmental regulations affecting financial institutions (including regulatory fees and capital requirements); changes in prevailing interest rates; credit risk management and asset/liability management; the financial and securities markets; the availability of and cost associated with sources of liquidity; and other risks and uncertainties inherent in the Company’s business, including those discussed under the heading “Risk Factors” in the Company’s annual report on Form 10-K.Management intends to identify forward-looking statements when using words such as “believe”, “expect”, “intend”, “anticipate”, “estimate”, “should”, “forecasting” or similar expressions.Undue reliance should not be placed on these forward-looking statements.The Company undertakes no obligation to revise or update such forward-looking statements to reflect current events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. AMES NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets (unaudited) September 30, 2010 and 2009 ASSETS Cash and due from banks $ $ Interest bearing deposits in financial institutions Securities available-for-sale Loans receivable, net Loans held for sale Bank premises and equipment, net Accrued income receivable Deferred income taxes Other real estate owned Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits Demand, noninterest bearing $ $ NOW accounts Savings and money market Time, $100,000 and over Other time Total deposits Federal funds purchased and securities sold under agreements to repurchase Short-term borrowings FHLB advances and other long-term borrowings Dividend payable Accrued expenses and other liabilities Total liabilities STOCKHOLDERS' EQUITY Common stock, $2 par value, authorized 18,000,000 shares; 9,432,915 issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive income-net unrealized income on securities available-for-sale Total stockholders' equity Total liabilities and stockholders' equity $ $ AMES NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Income (unaudited) Three Months Ended Nine Months Ended September 30, September 30, Interest and dividend income: Loans $ Securities Taxable Tax-exempt Interest bearing deposits and federal funds sold Total interest and dividend income Interest expense: Deposits Other borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Trust department income Service fees Securities gains, net Gain on sale of loans held for sale Merchant and ATM fees Other Total non-interest income Non-interest expense: Salaries and employee benefits Data processing Occupancy expenses FDIC insurance assessments Other real estate owned Other operating expenses Total non-interest expense Income before income taxes Income tax expense Net income $ Basic and diluted earnings per share $ Declared dividends per share $ $ $ $
